Citation Nr: 0808734	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident claimed as secondary 
to amputation of the veteran's right arm.  

2.  Entitlement to service connection of Hepatitis C.  

3.  Entitlement to service connection of psychiatric 
disability to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 until 
October 1981.   

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware. 

This matter was previously before the Board in August 2007.  
At that time, the matter was remanded so that the veteran 
could be scheduled for a Travel Board hearing.  The veteran 
presented personal testimony at a hearing at the RO chaired 
by the undersigned in August 2007.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  

Issues not on appeal

At the veteran's August 2007 hearing he asserted that he had 
not been advised of the risk of amputation of his right hand, 
that is to say, that the month year surgery was undertaken 
without informed consent.  Therefore, it appears that the 
veteran has raised an informal claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for amputation of his 
right upper extremity below the elbow.  See transcript of the 
hearing, page 5.  The RO has not yet adjudicated that claim.  
It is referred to the RO for appropriate action. 




FINDINGS OF FACT

1.  The veteran was notified by VA on September 30, 2004 that 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident claimed as secondary 
to amputation of the veteran's right arm.  After a timely 
NOD, the RO issued a Statement of the Case (SOC) on January 
6, 2006.  The veteran did not file a timely substantive 
appeal as to this issue.

2.  The veteran was notified by VA on September 30, 2004 that 
entitlement to service connection of Hepatitis C was denied.  
After a timely NOD, the RO issued a SOC on January 6, 2006.  
The veteran did not file a timely substantive appeal as to 
this issue.

3.  The veteran was notified by VA on September 30, 2004 that 
entitlement to a psychiatric disability to include PTSD was 
denied.  After a timely NOD, the RO issued a SOC on January 
6, 2006.  The veteran did not file a timely substantive 
appeal as to this issue.  


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal as to the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a cerebrovascular accident claimed as 
secondary to amputation of the veteran's right arm, the Board 
has no jurisdiction to consider that issue and it is 
dismissed. 38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2007).

2.  The veteran did not timely perfect an appeal as to the 
issue of entitlement to service connection of Hepatitis C, 
the Board has no jurisdiction to consider that issue and it 
is dismissed. 38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2007).

3.   The veteran did not timely perfect an appeal as to the 
issue of entitlement to service connection of a psychiatric 
disability to include PTSD, the Board has no jurisdiction to 
consider that issue and it is dismissed. 38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For reasons which will be explained below, the Board is 
dismissing all three issues due to the veteran's failure to 
file a timely appeal.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein.  [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

Due process considerations

As set out in the Findings of Fact, the Board has identified 
a procedural defect as to the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
cerebrovascular accident claimed as secondary to amputation 
of the veteran's right arm, entitlement to service connection 
of Hepatitis C and entitlement to service connection of 
psychiatric disability to include post-traumatic stress 
disorder (PTSD), namely whether a timely substantive appeal 
was filed.

In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the Board must assess its jurisdiction prior to addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.

In this case, as discussed below, the Board contacted the 
veteran and his representative in December 2007 informing him 
of the possible inadequacy of his substantive appeal and 
soliciting his response.  The veteran and his representative 
did not respond.

In addition, general due process considerations have been 
complied with.  See 38 C.F.R. § 3.103 (2007). It is clear 
that the veteran was informed of the necessity of filing a 
timely substantive appeal. See, in particular, the January 6, 
2006 SOC, page 1.  The veteran was furnished with a VA Form 
9, with accompanying instructions, by the RO in January 2006, 
as an enclosure to the SOC. As noted above, the Board 
provided the veteran with pertinent law and regulations and 
provided him the opportunity to respond to its December 2007 
letter.

Thus, the Board concludes that the veteran was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals, as well as its concerns about the 
inadequacy of his appeal. Accordingly, the Board will proceed 
to a decision.

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.   See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 
(2007).

A decision as to the adequacy of a substantive appeal will be 
made by the Board.   See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2007).   "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2007).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2007).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2007).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  See 38 C.F.R. § 20.302(a).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.   The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).
	


Factual Background

The veteran's claims were denied by a September 30, 2004 
rating decision of the VA Regional Office.  The veteran 
timely disagreed in January 2005.  

On January 6, 2006, the RO sent the veteran the Statement of 
the Case.  The veteran was informed of his appeal rights in 
an accompanying letter, and as an enclosure to that letter he 
was Provided with a VA Form 9, substantive appeal.  

Nothing further was heard from the veteran until April 10, 
2006, when his substantive appeal was drafted and received by 
the RO.  

The Board informed the veteran by letter dated December 5, 
2007, with a copy to his representative, of its intention to 
address the question of whether a substantive appeal was 
filed regarding his claims of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident claimed as secondary to amputation of the veteran's 
right arm, entitlement to service connection of Hepatitis C 
and entitlement to service connection of psychiatric 
disability to include post-traumatic stress disorder (PTSD).  
The veteran was informed that he could submit argument 
pertinent to the question of the timeliness of his 
substantive appeal to the Board and that he could also 
present sworn hearing testimony if he so desired.  A copy of 
pertinent law and regulations accompanied the letter.  Sixty 
days were provided for his response.  The letter informed the 
veteran that if no response was received by the end of that 
period, it would be assumed that he had no argument to submit 
and did not want to request a hearing.

Neither the veteran nor his representative submitted any 
additional evidence or argument within the 60 day period.

Analysis

As discussed above, the veteran's claims were denied by the 
RO on September 30, 2004.  The veteran was provided notice of 
this on the same day.  A NOD as to all three issues was 
received on  January 31, 2005.  This is within the one year 
period provided in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302.  
A SOC was mailed to the veteran on January 6, 2006 .  The 
transmittal letter provided with the SOC stated:

To complete your appeal, you must file a formal 
appeal....You must file your appeal with this office 
within 60 days from the date of this letter  or 
within the remainder, if any, of the one-year 
period from the date of the letter notifying you of 
the action that you have appealed.  If we do not 
hear from you within this period, we will close 
your case.  If you need more time to file your 
appeal, you should request more time before the 
time limit for filing your appeal expires. 
	
 [Emphasis as in the original.]

Because the one year period from the date of his rating 
decision letter had expired, a  timely substantive appeal 
would have to have been filed within 60 days of the mailing 
of the Statement of the Case.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (b)(2007).   In this case, the 60 
day period expired March 6, 2006. 

The appeal was not submitted until April 10, 2006, after the 
applicable time period had expired.    

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication and the veteran and his representative 
have pointed to none.

Thus, a substantive appeal was not timely filed.  The Board 
therefore does not have jurisdiction to consider this issue.

In conclusion, because the Board lacks jurisdiction to 
adjudicate the veteran's claim, his appeal as to this claim 
is dismissed.  See Roy v. Brown, 5 Vet. App. 554 (1993); see 
also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
[discussing the necessity of filing a substantive appeal 
which comports with governing regulations].






ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a cerebrovascular accident claimed as 
secondary to amputation of the veteran's right arm is 
dismissed.  

The claim of entitlement to service connection of Hepatitis C 
is dismissed.  

The claim of entitlement to service connection of psychiatric 
disability to include post-traumatic stress disorder (PTSD) 
is dismissed.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


